The submission was on motion to dismiss the suit for failure of plaintiff, as a nonresident, to give security for costs. Code of 1923, § 7252; Ex parte State ex rel. Altman, 237 Ala. 642,188 So. 685.
The bill of exceptions affirmatively shows that it does not contain all the evidence. The conclusions of fact of the trial court cannot be reviewed. Taylor v. Hoffman, 231 Ala. 39,163 So. 339; Patton v. Endowment Dept., etc., 232 Ala. 236,167 So. 323; City of Roanoke v. Johnson, 229 Ala. 496, 158 So. 182; Hamrick v. Town of Albertville, 228 Ala. 666, 155 So. 87; Wood v. Wood, 119 Ala. 183, 24 So. 841. Such is the condition of this bill of exceptions.
The action of the trial court is affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, J., concur.
                          On Rehearing.